Case: 2:18-cv-00053-WOB-CJS Doc #: 28 Filed: 01/07/19 Page: 1 of 2 - Page ID#: 114



                                                                             Eastern District of Kentucky
                               UNITED STATES DISTRICT COURT                        FILED
                         EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION AT COVINGTON                           JAN -7 2019
                             ELECTRONICALLY FILED                                   AT COVINGiON
                                                                                   ROBERT R. CA>u~
                                                                              CLERK U.S. DISTRICT COURT
   LIBERTY MUTUAL INSURANCE                    )
   COMPANY                                     )
                                               )
                   Plaintiff                   )
                                               )   Civil Action No. 2:18-CV-0053-WOB-CJS
                                               )
   v.                                          )
                                               )
   MEADOWS AT FARMVIEW                         )
   COUNCIL OF CO-OWNERS, INC., et al.          )
                                               )
                Defendants                     )
   ~~~~~~~~~-)

                                AGREED ORDER OF DISMISSAL

         By agreement of the parties hereto, Plaintiff, Liberty Mutual Insurance Company,

   by counsel, and Defendants, Meadows at Farmview Council of Co-Owners, Inc., and

   Middlesex Mutual Assurance Company, by counsel, and the Court being otherwise

   duly and sufficiently advised,

         IT IS HEREBY AGREED, ORDERED, AND ADJUDGED that any and all claims

   asserted by the Plaintiff against Defendants, Meadows at Farmview Council of Co-

   Owners, Inc., and Middlesex Mutual Assurance Company are hereby dismissed with

   prejudice, with each party to bear their own costs and attorneys' fees.

         This is a final and appealable order and there is no just cause for delay.

                                                        l]&l)?t~mi (. l:itvf.fftJn~
                                                            JUDGE, U.S. DISTRICT COURT

                                                     DATE:~J_-~"_7_-_l~q~~~~~-
Case: 2:18-cv-00053-WOB-CJS Doc #: 28 Filed: 01/07/19 Page: 2 of 2 - Page ID#: 115




       HAVE SEEN AND AGREED:

        Is I Aida Almasalkhi
       Charles H. Cassis, Esq.
       Aaron J. Silletto, Esq.
       Aida Almasalkhi, Esq.
       Goldberg Simpson, LLC
       9301 Dayflower Street
       Prospect, Kentucky 40059
       PH: (502) 589-4440 /FAX: (502) 581-1344
       aalmasalkhi@goldbergsimpson.com
       Counsel for Plaintiff

        Isl R. Tracy Starnes (AA w I permission)
        R. Tracy Starnes, Esq.
       Kopka Pinkus Dolin, PC
       301 E. Main Street
       Lexington, KY 40507
       PH: (859) 368-8999 /FAX: (859) 368-3772
       rstarnes@kopkalaw.com
       Counsel for Defendants
